                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   No. 3:17-cr-00079
                                                 )   CHIEF JUDGE CRENSHAW
 BERNARDO MATEO-LUCAS,                           )
                                                 )
        Defendant.                               )

                                            ORDER

       Defendant Bernardo Mateo-Lucas’ Motion for Status Conference (Doc. No. 127) is

granted, and a status conference will be held on October 19, 2018, at 9:00 a.m.

       IT IS SO ORDERED.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE
